DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 4, line 4, “becaus” should read “because”.
In paragraph 56, line 2, “step S10” should read “In step 10”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (U.S. Publication No. 20190156134; hereinafter Krishnan) and further in view of Dong et al. (U.S. Patent No. 10625748; hereinafter Dong).
Regarding claim 1, Krishnan teaches a method for determining safety-critical traffic scenarios for driver assistance systems and highly automated driving functions for a motor vehicle (Krishnan: Abstract; i.e., event signatures corresponding to human actions, reactions and responses are extracted from these sensor values and correlated to events, status and situations acquired using vehicle and outside environment sensors. These event signatures are then used to train vehicles to improve their autonomous capabilities),
wherein a safety-critical traffic scenario has at least a scenario type, a location that is determinable by means of geographic coordinates, and a safety value (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures (and their priorities) so that they can be stored, recalled and used appropriately; Par. 178; i.e., signatures will typically include identification of when, where, from who, and under what conditions each signature was collected, including timestamps, geolocation; each signature has a type, location, and priority associated with it),
comprising the following method steps: recording first data and/or images by detectors and sensors of a vehicle while driving along a route (Krishnan: Par. 157; i.e., environmental sensors (2200) include sensors to sense the environment outside the vehicle (2210); Par. 267; i.e., EDs drive vehicles around different paths and under different conditions, while data from sensors 2200 (2210, 2230, 2250) is captured and stored),
wherein the first data and/or images are in each case assigned geographic coordinates (Krishnan: Par. 136; i.e., time and geolocation stamps are gathered along with outside video);
transmitting the first data and/or images to a data evaluation unit (Krishnan: Par. 145; i.e., video images from cameras facing the road are analyzed using image processing; the image data is sent to an image processing unit);
recording second data and/or images by sensors for capturing physiological and physical reactions of a driver of a vehicle while driving along the route (Krishnan: Par. 157; i.e., environmental sensors (2200) include … human sensors (2250)… Human sensors (2250) include eye movement sensors (2251); Par. 267; i.e., EDs drive vehicles around different paths and under different conditions, while data from sensors 2200 (2210, 2230, 2250) is captured and stored),
wherein the second data and/or images are assigned in each case geographic coordinates (Krishnan: Par. 136; i.e., time and geolocation stamps are gathered along with … driver's eye movement video);
transmitting the second data and/or images to a data evaluation unit (Krishnan: Par. 118; i.e., the saved stream is then analyzed by an image processing system to extract event information; the image data is sent to an image processing unit);
combining the first data and the second data having the same geographic coordinates with one another so that they represent data at a specific geographic location (Krishnan: Par. 130; i.e., the road-facing camera on the frame captures video in real-time, and this can be combined with the eye fixation point to determine what object was being fixated on; the first and second data from the same point in time and at the same location are combined);
identifying a scenario for the specific geographic location based on the first and second data (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures … The categorization process can use several variants. For example, it can be based on eye movements correlated with other human, vehicle, and outside sensors; the scenario type is identified based on correlated first and second data);
classifying the identified scenario with a safety value (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures (and their priorities) so that they can be stored, recalled and used appropriately. The priorities are not in any particular order. For example, priority B can be made the highest priority in an AV's software; the system assigns priority values to each scenario based on the criticality of the event).
While Krishnan teaches classifying the scenario with a safety value, Krishnan does not explicitly teach classifying the identified scenario with a difficulty value. 
	However, in the same field of endeavor, Dong teaches classifying the identified scenario with a difficulty value (Dong: Col. 11, lines 38-43; i.e., each family of scenarios associated with the first histogram 344 can be associated with a difficulty profile representing a level of difficulty with which a vehicle is expected to autonomously or semi-autonomously respond to the family of scenarios (e.g., a difficulty profile)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnan to have further incorporated classifying the identified scenario with a difficulty value, as taught by Dong. Doing so would allow the system to modify vehicle routes based on the difficulty associated with a specific location (Dong: Col. 11, lines 54-56; i.e., the application module 210 can route vehicles navigating an environment based on a level of difficulty or risk associated with the environment).
Regarding claim 2, Krishnan in view of Dong teaches the method according to claim 1. Krishnan further teaches wherein features of possible scenario types are extracted from the transmitted first and second data in an extraction module of the data evaluation unit (Krishnan: Par. 118; i.e., the saved stream is then analyzed by an image processing system to extract event information; Par. 145; i.e., video images from cameras facing the road are analyzed using image processing; the event information is extracted by the image processing system).
Regarding claim 3, Krishnan in view of Dong teaches the method according to claim 2. Krishnan further teaches wherein the features are transmitted from the extraction module to a classification module having algorithms for classification purposes (Krishnan: Par. 102; i.e., parameter settings are used to identify specific events and separate them…  different manufacturers use different algorithms; Par. 107; i.e., signature detection algorithms are programmed),
the classification module assigns one or more predefined scenario types to the extracted features and identifies at least one fitting scenario type (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures; Par. 161; i.e., Event signature Danger (2501) relates to events that are dangerous, with potential for human injury or property damage; the system assigns extracted features to predefined event signatures such as a danger event being recognized when a truck enters a road without yielding (Par. 161)),
and the identified real scenario is stored with geographic coordinates and/or further metadata, such as the time of the data recording, in a storage module (Krishnan: Par. 148; i.e., the signature can either be stored … with only a reference to the video clip (for example, a video clip serial number by itself or including date, time, geolocation, vehicle and environmental sensor data like speed and heading, weather, road lighting-level information etc.). The signature will have data relating to the type of event (maintenance vehicle, stationary, unexpected object); the scenarios are stored with time and location data).
Regarding claim 4, Krishnan in view of Dong teaches the method according to claim 1. Krishnan further teaches wherein further data sources that are used are: cartographic information, data relating to traffic figures, aerial recordings, and/or data relating to weather information, and/or data from a shadow module (Krishnan: Par. 137; i.e., time and geolocation stamps are gathered along with sensor data of FIG. 22 (environmental sensors 2200, human sensors 2250), including … weather (temperature, precipitation, visibility, humidify)).
Regarding claim 5, Krishnan in view of Dong teaches the method according to claim 1. Krishnan further teaches wherein the sensors for the second data are embodied in the form of heart rate monitors, infrared cameras, spectacles having optical sensors (Krishnan: Par. 129; i.e., FIGS. 14a-c show various arrangements of spectacle-like frame mounted eye and sound imaging systems. FIG. 14a shows a frame mounted eye movement imaging and ambient sound recording system adapted to be worn by the driver), interior cameras, movement sensors, acceleration sensors, pressure sensors, and/or microphones for recording physiological and physical measurement data of the driver and/or of the occupants, such as the heart rate and/or the skin temperature and/or images of the pupils of the driver (Krishnan: Par. 92; i.e., Fig 6a shows a screenshot of an eye movement tracker. The eye is illuminated by an IR source, and the acquired image has a dark pupil. The cornea (601) and pupil (602) have been identified) and/or sudden brake activations and/or steering activities and/or vocal utterances.
Regarding claim 6, Krishnan in view of Dong teaches the method according to claim 5. Krishnan further teaches wherein limit values for the second data are defined in the data evaluation unit and an exceedance of a limit value is used for a classification of the identified scenario with a difficulty value (Krishnan: Par. 177; i.e., thresholds can be set to determine what constitutes a change. For example, a 25% increase in hand contact area on the steering wheel and/or a 50% increase in total grip force on the steering wheel can be set as the minimum for triggering a change-determination; the system determines a change in the event based on a value related to the driver data exceeding a threshold).
Regarding claim 7, Krishnan in view of Dong teaches the method according to claim 1. Krishnan further teaches wherein a scenario type represents a road scene and/or a traffic situation (Krishnan: Par. 167; i.e., event signature New Traffic Situation (2507) relates to the driver's behavior during changed traffic situations. This can include accidents ahead, lane closures, and certain segments being converted to one-way road).
Regarding claim 8, Krishnan teaches a system for determining safety-critical traffic scenarios for driver assistance systems and highly automated driving functions for a motor vehicle (Krishnan: Abstract; i.e., event signatures corresponding to human actions, reactions and responses are extracted from these sensor values and correlated to events, status and situations acquired using vehicle and outside environment sensors. These event signatures are then used to train vehicles to improve their autonomous capabilities),
wherein a safety-critical traffic scenario has: at least a scenario type (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures (and their priorities) so that they can be stored, recalled and used appropriately);
a location that is determinable by geographic coordinates (Krishnan: Par. 178; i.e., signatures will typically include identification of when, where, from who, and under what conditions each signature was collected, including timestamps, geolocation);
and a safety value (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures (and their priorities) so that they can be stored, recalled and used appropriately; the priorities correspond to safety values),
the system comprising: detectors and sensors of a vehicle that are embodied to record first data and/or images while the vehicle is driving along a route (Krishnan: Par. 157; i.e., environmental sensors (2200) include sensors to sense the environment outside the vehicle (2210); Par. 267; i.e., EDs drive vehicles around different paths and under different conditions, while data from sensors 2200 (2210, 2230, 2250) is captured and stored) and to transmit the first data and/or images to a data evaluation unit (Krishnan: Par. 145; i.e., video images from cameras facing the road are analyzed using image processing; the image data is sent to an image processing unit),
wherein the first data and/or images are in each case assigned geographic coordinates (Krishnan: Par. 136; i.e., time and geolocation stamps are gathered along with outside video);
sensors to capture second data and/or images of physiological and physical reactions of a driver of the vehicle while driving along the route (Krishnan: Par. 157; i.e., environmental sensors (2200) include … human sensors (2250)… Human sensors (2250) include eye movement sensors (2251); Par. 267; i.e., EDs drive vehicles around different paths and under different conditions, while data from sensors 2200 (2210, 2230, 2250) is captured and stored) and to transmit the second data and/or images to a data evaluation unit (Krishnan: Par. 118; i.e., the saved stream is then analyzed by an image processing system to extract event information; the image data is sent to an image processing unit),
wherein the second data and/or images are in each case assigned geographic coordinates (Krishnan: Par. 136; i.e., time and geolocation stamps are gathered along with … driver's eye movement video);
and wherein the data evaluation unit is embodied to combine the first data and the second data having the same geographic coordinates with one another so that they represent data at a specific geographic location (Krishnan: Par. 130; i.e., the road-facing camera on the frame captures video in real-time, and this can be combined with the eye fixation point to determine what object was being fixated on; the first and second data from the same point in time and at the same location are combined),
to identify a scenario for the specific geographic location based on the first and second data (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures … The categorization process can use several variants. For example, it can be based on eye movements correlated with other human, vehicle, and outside sensors; the scenario type is identified based on correlated first and second data),
and to classify the identified scenario with a safety value (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures (and their priorities) so that they can be stored, recalled and used appropriately. The priorities are not in any particular order. For example, priority B can be made the highest priority in an AV's software; the system assigns priority values to each scenario based on the criticality of the event).
While Krishnan teaches classifying the scenario with a safety value, Krishnan does not explicitly teach classifying the identified scenario with a difficulty value. 
	However, in the same field of endeavor, Dong teaches classifying the identified scenario with a difficulty value (Dong: Col. 11, lines 38-43; i.e., each family of scenarios associated with the first histogram 344 can be associated with a difficulty profile representing a level of difficulty with which a vehicle is expected to autonomously or semi-autonomously respond to the family of scenarios (e.g., a difficulty profile)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnan to have further incorporated classifying the identified scenario with a difficulty value, as taught by Dong. Doing so would allow the system to modify vehicle routes based on the difficulty associated with a specific location (Dong: Col. 11, lines 54-56; i.e., the application module 210 can route vehicles navigating an environment based on a level of difficulty or risk associated with the environment).
Regarding claim 9, Krishnan in view of Dong teaches the system according to claim 8. Krishnan further teaches wherein the data evaluation unit has an extraction module, a classification module, and a storage module (Krishnan: Par. 118; i.e., the video data stream is saved with time and geolocation stamps. The saved stream is then analyzed by an image processing system to extract event information; Par. 151; i.e., the signature of this event is then extracted and categorized under “Child”; the computing system stores, extracts, and classifies the data),
wherein the extraction module is embodied to extract features of possible scenario types from the transmitted first and second data (Krishnan: Par. 118; i.e., the saved stream is then analyzed by an image processing system to extract event information; Par. 145; i.e., video images from cameras facing the road are analyzed using image processing; the event information is extracted by the image processing system).
Regarding claim 10, Krishnan in view of Dong teaches the system according to claim 9. Krishnan further teaches wherein the features are transmitted by the extraction module to a classification module having algorithms for classification purposes (Krishnan: Par. 102; i.e., parameter settings are used to identify specific events and separate them…  different manufacturers use different algorithms; Par. 107; i.e., signature detection algorithms are programmed),
the classification module assigns one or more predefined scenario types to the extracted features and identifies at least one fitting scenario type (Krishnan: Par. 159; i.e., FIG. 25 shows the categorization of event signatures; Par. 161; i.e., Event signature Danger (2501) relates to events that are dangerous, with potential for human injury or property damage; the system assigns extracted features to predefined event signatures such as a danger event being recognized when a truck enters a road without yielding (Par. 161)),
and the identified real scenario is stored with geographic coordinates and/or further metadata (Krishnan: Par. 148; i.e., the signature can either be stored … with only a reference to the video clip (for example, a video clip serial number by itself or including date, time, geolocation, vehicle and environmental sensor data like speed and heading, weather, road lighting-level information etc.). The signature will have data relating to the type of event (maintenance vehicle, stationary, unexpected object); the scenarios are stored with time and location data).
Regarding claim 11, Krishnan in view of Dong teaches the system according to claim 8. Krishnan further teaches wherein further data sources that are used are cartographic information, data relating to traffic figures, aerial recordings, and/or data relating to weather information, and/or data from a shadow module (Krishnan: Par. 137; i.e., time and geolocation stamps are gathered along with sensor data of FIG. 22 (environmental sensors 2200, human sensors 2250), including … weather (temperature, precipitation, visibility, humidify)).
Regarding claim 12, Krishnan in view of Dong teaches the system according to claim 8. Krishnan further teaches wherein the sensors for the second data are in the form of heart rate monitors, infrared cameras, spectacles having optical sensors (Krishnan: Par. 129; i.e., FIGS. 14a-c show various arrangements of spectacle-like frame mounted eye and sound imaging systems. FIG. 14a shows a frame mounted eye movement imaging and ambient sound recording system adapted to be worn by the driver), interior cameras, movement sensors, acceleration sensors, pressure sensors, and/or microphones for recording physiological and physical measurement data of the driver and/or of the occupants (Krishnan: Par. 92; i.e., Fig 6a shows a screenshot of an eye movement tracker. The eye is illuminated by an IR source, and the acquired image has a dark pupil. The cornea (601) and pupil (602) have been identified).
Regarding claim 13, Krishnan in view of Dong teaches the system according to claim 8. Krishnan further teaches wherein limit values for the second data are defined in the data evaluation unit and an exceedance of a limit value is used for a classification of the identified scenario with a difficulty value (Krishnan: Par. 177; i.e., thresholds can be set to determine what constitutes a change. For example, a 25% increase in hand contact area on the steering wheel and/or a 50% increase in total grip force on the steering wheel can be set as the minimum for triggering a change-determination; the system determines a change in the event based on a value related to the driver data exceeding a threshold).
Regarding claim 14, Krishnan in view of Dong teaches the system according to claim 8. Krishnan further teaches wherein a scenario type represents a road scene and/or a traffic situation (Krishnan: Par. 167; i.e., event signature New Traffic Situation (2507) relates to the driver's behavior during changed traffic situations. This can include accidents ahead, lane closures, and certain segments being converted to one-way road).
Regarding claim 15, Krishnan in view of Dong teaches the method according to claim 1. Krishnan further teaches a computer program product having an executable program code, which is configured to perform, upon its execution, the method of claim 1 (Krishnan: Par. 135; i.e., the devices mentioned in this disclosure … as a whole system or as individual components, can be linked to processing units like … computers; the method is executed as a program on a computer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of determining safety critical traffic scenarios includes Hari et al. (U.S. Publication No. 2021/0389769), Zheng et al. (U.S. Patent No. 10723358), and Carver et al. (U.S. Publication No. 2020/0286310).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661